Name: 96/693/EC: Council Decision of 2 December 1996 fixing the amount of the Community financial contribution for 1996 to expenditure incurred by the Swedish authorities for the release of smolt
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  cooperation policy;  EU finance;  Europe;  agricultural activity;  economic policy
 Date Published: 1996-12-10

 Avis juridique important|31996D069396/693/EC: Council Decision of 2 December 1996 fixing the amount of the Community financial contribution for 1996 to expenditure incurred by the Swedish authorities for the release of smolt Official Journal L 319 , 10/12/1996 P. 0010 - 0010COUNCIL DECISION of 2 December 1996 fixing the amount of the Community financial contribution for 1996 to expenditure incurred by the Swedish authorities for the release of smolt (96/693/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Austria, Finland and Sweden, and in particular Article 125 thereof,Whereas Article 125 of the said Act of Accession provides that the Council, acting by a qualified majority on a proposal from the Commission, shall fix annually the amount of the Community's financial contribution to the release of smolt carried out by the competent Swedish authorities;Whereas that financial contribution must be assessed in the light of the balances existing immediately before Sweden's accession;Whereas Council Regulation (EEC) No 2210/80 of 27 June 1980 on the conclusion of an Agreement between the European Economic Community and the Government of Sweden relating to certain measures intended to promote the reproduction of salmon in the Baltic Sea (1) provides that the amount of the contribution must be equal to the actual costs to the Swedish authorities of breeding, tagging and releasing the quantity of smolt necessary to produce a quantity of salmon equal to the non-reciprocal quota allocated to the Community in the Swedish fishery zone for the year during which the contribution is to be granted;Whereas the Commission has received Sweden's application for the Community financial contribution for 1996; whereas this application is the same as for 1994;Whereas the International Committee for Baltic Fisheries has recommended a total allowable catch (TAC) for the Baltic salmon stock and the proportion of that TAC to be allocated to the Community;Whereas the TAC fixed for 1996 has been reduced and the Swedish application has been reexamined in the light of that fact;Whereas the amount of the Community financial contribution has been calculated by applying proportionally this reduction to the non-reciprocal quota which Sweden would have allocated to the Community if the bilateral agreement had continued to apply,HAS ADOPTED THIS DECISION:Article 1 The amount of the Community financial contribution for 1996 intended to cover the expenditure on promoting salmon reproduction in the Baltic Sea shall not exceed ECU 662 508.Article 2 This Decision is addressed to the Government of Sweden.Done at Brussels, 2 December 1996.For the CouncilThe PresidentE. FITZGERALD(1) OJ No L 226, 29. 8. 1980, p. 7.